                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

JAMES ENGLAND
ADC #160851                                                                         PETITIONER

V.                                    5:19-CV-142-BRW-BD

WENDY KELLEY, Director
Arkansas Department of Correction                                                 RESPONDENT

                                              ORDER

           I have reviewed the Recommended Disposition (Doc. No. 9) filed by United States

Magistrate Judge Beth Deere and Petitioner’s timely objections1 to the Recommendation. After

considering these filings and a de novo review of the record, I adopt the Recommendation, with

one correction -- the first line on the second paragraph in Section III (A) should be “April 20,

2016” rather than “April 20, 2018.”

           Accordingly, James England’s petition for writ of habeas corpus (Doc. No. 1) is DENIED

and DISMISSED WITH PREJUDICE.

           IT IS SO ORDERED this 12th day of July, 2019.


                                                           Billy Roy Wilson _________________
                                                           UNITED STATES DISTRICT JUDGE




1
    Doc. No. 12.
